DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 1, the claim recites the limitations fo a “flameproof/explosion proof” or a “pressurized/purged” enclosure however it is unclear if the slash (/) is meant to imply the housing is both of the claimed elements, or only one of them. For example, it could be read as the voltage limiter is either both flameproof and explosion proof or that it is one of flameproof or explosion proof, since the two features do not need to overlap in scope.
The claim further recites that the current limiting resistor is arranged outside “one of the flameproof/explosion proof and the pressurized/purged enclosure” which implies that both of the enclosures are present. For clarity, the word “the” could be added before “one of” in order to establish that there is only a single enclosure selected from flameproof/explosion proof and pressurized/purged.
Line 18 of the claim states that the enclosure is established to provide protection against ingress, however it is unclear as to what is being prevented from ingress into the enclosure or how it is “established” since different substances (water, gases, particulate, etc.) would be handled differently.
Line 19 of the claim recites that the current limiting resistor forms the electrical heater, however previously the electrical heater and current limiting resistor appear to be two different elements in the system (see lines 4 and 10 of the claim).
Regarding claim 10, the claim recites the limitation that at least one of “said electrical components” is a further electrical heater, however the electrical components previously disclosed in claims 8 and 1 do not contain an element which could operate as an electrical heater since the only disclosed element capable of doing so (current 
Regarding claim 12, the claim recites the limitation of “the further electrical heater” in the final two lines which lacks antecedent basis. Since both claims 10 and 11 each disclose a further electric heater, it is unclear if the claim should depend from claim 1 as written or from claim 10 or 11.
Regarding claims 14, 15 and 16, the claims each recite the limitation of “the additional current limiting resistors,” however parent claim 13 only discloses “at least one additional current limiting resistor.” By referring to the additional resistors (plural), the claims are adding an additional limitation which can be interpreted essentially as multiple additional resistors which were not disclosed and therefore lack antecedent basis. It is unclear if parent claim 13 should recite at least two additional current limiting resistors, or if claims 14-16 should be “the at least one additional current limiting resistor.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vesper et al. US Patent 3,440,397 (hereinafter referred to as Vesper and Gaisford et al. US Patent 6,514,316 (hereinafter referred to as Gaisford).
Regarding claim 1, Vesper discloses a fluid analyzer comprising a fluid analysis section (chromatograph column 15) configured to receive a fluid and to measure at least one physical and chemical property of the fluid, the fluid analysis section being equipped with an electrical heater 28, an electronics section (fig. 3) configured to control the fluid analysis section, and an intrinsic safety barrier configured to provide voltage and current from a power source 40 to an electrical load (fig. 3), said intrinsic safety barrier comprising a voltage limiter (Zener diode 63) and an infallible current limiting resistor 28 for limiting the voltage and current provided to intrinsically safe levels. The voltage limiter would be arranged in the housing of the device and the current limiting resistor is connected via a connecting line to the voltage limiter and teh current limiting resistor forms the electrical heater as claimed. Vesper does not explicitly disclose the specific housings as claimed. 
Gaisford discloses a system for operating a chromatography column which discloses the common use of explosion proof and pressurized housings (column 2). It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Gaisford with those of Vesper to provide such a housing for the housing of Vesper in order to ensure safety of the device during operation. In combination it would have been obvious to one having ordinary skill in the art at the time the invention was made to have placed the elements such as the voltage limiter and current limiting resistor at any location inside or outside the housing in order to allow for In re Japikse, 86 USPQ 70 (CCPA 1950).
Regarding claims 2-4, Vesper disloses the claimed invention but does not explicitly disclose the specific current limiting resistors claimed. Examiner takes official notice that at the time of filing, resistive elements comprising steel (stainless or alloy) or hollow wire were commonly employed as heaters due to their low cost and availability and it therefore would have been obvious to have used on in the system of Vesper.
Regarding claim 8, the electrical components of Vesper are connected as an electrical load as claimed.
Regarding claim 9, the current limiting resistor of Vesper can be interpreted as the electrical load and would be equal to the resistance as claimed.
Regarding claims 10 and 11, Vesper discloses the claimed invention except for the additional electrical heater claimed. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have added a second heater element in order to provide redundancy or to more consistently heat the device, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vesper and Gaisford as applied to claims 1, 2 and 3 above, and further in view of Bungo JP 2007336688 A (hereinafter referred to as Bungo).
claims 5-7, Vesper and Gaisford disclose the claimed invention but do not explicitly disclose the electrical load as being a short circuit as claimed. Bungo teaches a circuit for a chromatograph which can comprise a short circuit to earth of a load in the system. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Bungo with those of Vesper and Gaisford in order to provide a short to ground the circuit during operation.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vesper and Gaisford as applied to claim 1 and further in view of D’Couto et al. US Patent Application Publication 2003/0037592 (hereinafter referred to as D’Couto).
Regarding claim 12, Vesper and Gaisford disclose the claimed invention including as shown in fig. 1 of Gaisford, the claimed chromatograph however do not explicitly disclose the electrical heater provided on an outer side of the oven as claimed. D’Couto discloses a chromatographic oven in which a heater can be provided on an outer side of the oven (paragraph 0009). It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of D’Couto with those of Vesper and Gaisford to provide a heating means on the outside of the oven in order to conserve space therein and allow for a more compact design.

Allowable Subject Matter
Claims 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589.  The examiner can normally be reached on M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.